DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner comment on Terminal Disclaimer
The terminal disclaimer filed on 5/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,935,188 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
 Claim Status
This Office Action is in response to communications filed on 5/02/2022. Claims 21-24, 28-33 were amended. Claims 1-20 were canceled. No new claims were added. So, claims 21-40 were pending for examination. 
 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Please see the following amended claim 21. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephone interview with Kenneth Brooks, on July 2622.
Examiner Amended Claims:
21. (Currently Amended) A system for reporting utility data comprising:  
a sensor configured to monitor one or more portions of a utility network and generate sensor data based on the monitored portions, the at least one sensor in communication with a telemetry unit separate from the sensor, the telemetry unit including at least one transceiver; 
the telemetry unit in communication with a data collection unit via the at least one transceiver, wherein the telemetry unit transmits pre-recorded sensor data received from the sensor to the data collection unit at a first interval, wherein the sensor data is received and recorded at the telemetry unit between transmissions to the data collection unit; wherein the telemetry unit is further configured to request real time or near real time sensor data from the sensor in response to receiving an alarm signal from the sensor; 
wherein the telemetry unit transmits the real time or near real time sensor data to the data collection unit at a second interval via the at least one transceiver, wherein the second interval is shorter than the first interval; and wherein the telemetry unit transmits the pre-recorded sensor data at the first interval and the real time or near real time data at the second interval simultaneously during an alarm condition via the at least one transceiver.


REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in independent claims 21 and 31 respectively. The related art of record fails to disclose, suggest or provide the motivation to teach the method and system for reporting utility data and initiating a trend mode operation at the telemetry unit in response to the alarm signal being determined to meet the user-defined criteria; requesting trend data real time or near real time trend data from the sensory units at a trend mode interval in response to initiating the trend mode operation, wherein the trend data includes real time or near real time data from the sensory units; and transmitting the requested trend data to the data collection unit at a trend interval and the pre-recorded standard data at the standard interval simultaneously as long as the alarm signal is received, and the additional claimed subject matter, as a whole. Moreover, the related art indicates that this system and method are novel and have not been published or patented by other entities. This along with the rest of the claimed limitations is not shown by the related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689